Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        10-JUL-2019
                                                        02:30 PM
                             SCWC-XX-XXXXXXX

              IN THE SUPREME COURT OF THE STATE OF HAWAII


               JIJUN YIN, Petitioner/Plaintiff-Appellant,

                                   vs.

            P.I. AGUIAR, AS PERSONAL REPRESENTATIVE OF
  VIRGINIO C. AGUIAR, JR., DECEASED, KEVIN AGUIAR and AGEE, INC.,
                 Respondents/Defendants-Appellees.


             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; CIV. NO. 11-1-0331)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Plaintiff-Appellant Jijun Yin’s Application
 for a Writ of Certiorari, filed on May 29, 2019, is hereby
 accepted.
             IT IS FURTHER ORDERED that no oral argument will be
 held in this case.     Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
 for retention of oral argument.
             DATED: Honolulu, Hawaii, July 10, 2019.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson